Per Curiam.
The theory of plaintiff’s action, as alleged in her complaint and as contended in the trial and here, is that lightning was conducted over defendant’s telephone wire and into the receiver of the telephone while she was talking over it due to defendant’s negligence, and this was the proximate cause of her injuries. And yet when *174we examine the evidence, plaintiff has offered no evidence, either direct or circumstantial, of any electrical storm or lightning anywhere, or of any lightning being conducted over its wires into the telephone she was using in February, or that she was injured by lightning. She testified she heard no thunder and saw no lightning. The testimony of J. L. Broom that plaintiff told them “when the pop of lightning struck” seems the statement of an opinion or conclusion and not a fact, when considered in the light of plaintiff’s positive testimony at the trial.
In Lynch v. Telephone Co., 204 N.C. 252, 167 S.E. 847, relied on by plaintiff, there was evidence that an electrical storm was going on in June, and that a witness saw a bolt of lightning about 50 yards from the telephone pole, and saw it on the wire that came in the house probably about 50 yards from the house. In addition, defendant in its answer admitted plaintiff was struck by lightning.
Even conceding arguendo that an excessive current of electricity came into the receiver of the telephone plaintiff was using and injured her, because of defendant’s negligence in the installation of the telephone equipment, plaintiff has offered no evidence the electricity was lightning or caused by lightning. If a plaintiff is to succeed at all, he must succeed on the case set forth in his complaint, and his proof must correspond substantially with his allegations. Wilkins v. Finance Co., 237 N.C. 396, 75 S.E. 2d 118.
Plaintiff’s assignment of error to the judge’s exclusion of evidence to the effect that the telephone in plaintiff’s home continually growled with static from the date of its installation in October 1958, and that when defendant in March 1962 installed new equipment, the static ceased, and when an electrical storm would appear, the telephone would go dead, and no harm would occur to persons in the house, is overruled, for even if it was competent, which it is not necessary for us to decide, it would not benefit plaintiff here by reason of her failure to show there was any lightning or electrical storm at the time of her injury and that her injury was caused by lightning, as she alleges in her complaint.
The judgment of involuntary nonsuit below is
Affirmed.